--------------------------------------------------------------------------------

Exhibit 10.1

 
Name of Grantee:
     
Grant Date:
     
Total Number of Restricted Stock Units:
     
Vesting Dates:
 

 

 
RESTRICTED STOCK UNIT AGREEMENT


RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of the Grant Date
(as stated above), by and between Cabela’s Incorporated, a Delaware corporation
(the "Company"), and the undersigned employee of the Company or one of its
Subsidiaries (the "Grantee").


W I T N E S S E T H:


WHEREAS, to motivate key employees, consultants and non-employee directors of
the Company and the Subsidiaries by providing them an ownership interest in the
Company, the Board of Directors of the Company (the "Board") has established and
the stockholders of the Company have approved, the Cabela’s Incorporated 2004
Stock Plan, as the same may be amended from time to time (the "Plan");


WHEREAS, pursuant to the Plan, the Compensation Committee of the Board has
authorized the grant to the Grantee of Restricted Stock Units in accordance with
the terms and conditions of this Agreement; and


WHEREAS, the Grantee and the Company desire to enter into an agreement to
evidence and confirm the grant of such Restricted Stock Units on the terms and
conditions set forth herein.


NOW, THEREFORE, to evidence the Restricted Stock Units so granted, and to set
forth the terms and conditions governing such Restricted Stock Units, the
Company and the Grantee hereby agree as follows:


1.           Grant of Restricted Stock Units.  The Company hereby evidences and
confirms its grant to the Grantee, effective as of the Grant Date, of the number
of Restricted Stock Units specified above, subject to the restrictions contained
herein.  The Restricted Stock Units shall vest and become payable in shares of
Common Stock according to the vesting requirements set forth in this Agreement
and subject to earlier expiration or termination as provided in this
Agreement.  This Agreement is subordinate to, and the terms and conditions of
the Restricted Stock Units granted hereunder are subject to, the terms and
conditions of the Plan, which are incorporated by reference herein. If there is
any inconsistency between the terms hereof and the terms of the Plan, the terms
of the Plan shall govern. Any capitalized terms used herein without definition
shall have the meanings set forth in the Plan.



 
 

--------------------------------------------------------------------------------

 

2.           Vesting Dates.  Subject to the provisions of the Plan and this
Agreement, and  unless vested or forfeited earlier as set forth in this
Agreement, the Restricted Stock Units awarded hereunder shall become vested and
settled as described in Section 3 below as of the Vesting Dates indicated above
(the "Vesting Dates").  For clarity, [       ] of the Restricted Stock Units
granted pursuant to this Agreement shall vest on [       ].


3.           Vesting of Restricted Stock Units.    


(a)           Settlement of Vested Restricted Stock Units.    Subject to the
requirements set forth in this Agreement, as promptly and reasonably practicable
after a  Vesting Date, but no later than 60 days following such Vesting Date,
the Company shall transfer and deliver to the Grantee, in book-position or
certificate form, one share of Common Stock for each Restricted Stock Unit
becoming vested at such time; provided, however, the Company may withhold shares
of Common Stock otherwise transferable to the Grantee to the extent necessary to
satisfy withholding taxes in accordance with Section 7(e) below.


(b)            Termination of Employment.    Notwithstanding anything contained
in this Agreement to the contrary, (i) subject to the provisions of Article 8 of
the Plan, if the Grantee separates from service due to his death or Disability
during the Restriction Period,  a pro rata portion of the shares of Common Stock
underlying the Restricted Stock Units then held by Grantee shall vest as of the
separation of service and no longer be subject to the Restriction Period, based
on the number of months the Grantee was employed during the Restriction Period,
and all Restricted Stock Units for which the Restriction Period has not then
lapsed shall be forfeited and canceled as of the date of such separation of
service, and (ii) if the Grantee's employment is terminated for any other reason
during the Restriction Period, any Restricted Stock Units held by the Grantee
which have not vested shall be forfeited and canceled as of the date of such
termination.  If Restricted Stock Units become vested pursuant to Section
3(b)(i) above, then, as promptly and reasonably practicable after such vesting,
but no later than 60 days following such vesting, the Company shall transfer and
deliver to the Grantee or the Grantee’s estate or personal representative, in
book-position or certificate form, one share of Common Stock for each Restricted
Stock Unit becoming vested at such time.  Nothing in the Agreement shall be
deemed to confer on the Grantee any right to continue in the employ of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or Subsidiary to terminate such employment at any time.


(c)           Proprietary Matters Agreement.  The Grantee acknowledges that, as
a condition to granting the Restricted Stock Units, the Company has required the
Grantee to enter into a Proprietary Matters Agreement with the Company pursuant
to Section 3.2 of the Plan.  If a substantially similar agreement has been
executed in connection with the prior grant of Awards, the Grantee hereby
affirms such agreement; provided, if the Company requires the Grantee to execute
a new Proprietary Matters Agreement (the "New Agreement"), the Grantee
acknowledges that the New Agreement shall constitute a complete amendment and
restatement of any such previously executed agreement.

 
2

--------------------------------------------------------------------------------

 

4.           Grantee's Representations, Warranties and Covenants; Investment
Intent.  The Grantee represents and warrants that the Restricted Stock Units
have been, and any shares of Common Stock will be, acquired by the Grantee
solely for the Grantee's own account for investment and not with a view to or
for sale in connection with any distribution thereof. The Grantee further
understands, acknowledges and agrees that the Restricted Stock Units, and any
shares of Common Stock, may not be transferred, sold, pledged, hypothecated or
otherwise disposed of except to the extent expressly permitted hereby and at all
times in compliance with the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the Securities Exchange Commission thereunder, and in
compliance with applicable state securities or "blue sky" laws.


5.           Grantee's Rights with Respect to Restricted Stock Units.    


(a)           Restrictions on Transferability.  Except as provided in the Plan,
the Restricted Stock Units granted hereby are not assignable or transferable, in
whole or in part, and may not, directly or indirectly, be offered, transferred,
sold, pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including without limitation by gift, operation of law or otherwise)
other than by will or by the laws of descent and distribution to the estate of
the Grantee upon the Grantee's death; provided that the deceased Grantee's
beneficiary or representative of the Grantee's estate shall acknowledge and
agree in writing, in a form reasonably acceptable to the Company, to be bound by
the provisions of this Agreement and the Plan as if such beneficiary or the
estate were the Grantee.


(b)           Rights as Stockholder.  Except as otherwise provided herein, the
Grantee shall have no rights as a stockholder with respect to the Restricted
Stock Units awarded hereunder prior to the date of issuance to the Grantee of
such shares of Common Stock in book position or certificate form.  Any
securities issued to or received by the Grantee with respect to Restricted Stock
Units as a result of a stock split, a dividend payable in capital stock or other
securities, a combination of shares or any other change or exchange of the
Restricted Stock Units for other securities, by reclassification,
reorganization, distribution, liquidation, merger, consolidation, or otherwise,
shall have the same status as the Restricted Stock Units and shall be held by
the Company if the Restricted Stock Units are being so held, unless otherwise
determined by the Committee.


6.           Adjustment Event/Change in Control.  In the event of an Adjustment
Event or a Change in Control of the Company, the Grantee’s rights with respect
to any Restricted Stock Units granted pursuant to this Agreement shall be
governed by the terms and conditions of the Plan.


7.           Miscellaneous.


(a)           Notices.  All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if delivered personally or sent by certified or
express mail, return receipt requested, postage prepaid, or by any recognized
international equivalent of such delivery, to the Company or the Grantee, as the
case may be, at the following addresses or to such other address as the Company
or the Grantee, as the case may be, shall specify by notice to the others:

 
3

--------------------------------------------------------------------------------

 

i.              if to the Company, to:
 
Cabela's Incorporated
One Cabela Drive
Sidney, NE  69160
Attention:  Legal Department


ii.           if to the Grantee, to the Grantee at the address then appearing in
the personnel records of the Company for the Grantee.  All such notices and
communications shall be deemed to have been received on the date of delivery if
delivered personally or on the third business day after the mailing thereof,
provided that the party giving such notice or communication shall have attempted
to telephone the party or parties to which notice is being given during regular
business hours on or before the day such notice or communication is being sent,
to advise such party or parties that such notice is being sent.


(b)           Binding Effect; Benefits.  This Agreement shall be binding upon
and inure to the benefit of the parties to this Agreement and their respective
successors and assigns.  Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.


(c)           Waiver; Amendment.


i.           Waiver.  Any party hereto or beneficiary hereof may by written
notice to the other parties (A) extend the time for the performance of any of
the obligations or other actions of the other parties under this Agreement, (B)
waive compliance with any of the conditions or covenants of the other parties
contained in this Agreement and (C) waive or modify performance of any of the
obligations of the other parties under this Agreement.  Except as provided in
the preceding sentence, no action taken pursuant to this Agreement, including,
without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.  The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party's or beneficiary's rights or privileges hereunder
or shall be deemed a waiver of such party's or beneficiary's rights to exercise
the same at any subsequent time or times hereunder.


ii.           Amendment.  This Agreement may not be amended, modified or
supplemented orally, but only by a written instrument executed by the Grantee
and the Company.

 
4

--------------------------------------------------------------------------------

 

(d)           Assignability.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Grantee without the prior written consent of
the other party; provided that the Company may assign all or any portion of its
rights hereunder to one or more persons or other entities designated by it in
connection with a Change in Control of the Company.


(e)           Tax Withholding.    The Company may require the recipient of the
shares of Common Stock to remit to the Company an amount in cash sufficient to
satisfy the statutory minimum U.S. federal, state and local tax withholding
requirements as a condition to the issuance of such shares of Common Stock. In
the event any cash is paid to the Grantee or the Grantee's estate or beneficiary
pursuant to Section 6 hereof or Article 8 of the Plan, the Company shall have
the right to withhold an amount from such payment sufficient to satisfy the
statutory minimum U.S. federal, state and local  tax withholding requirements.
The Committee may, in its discretion, require or permit the Grantee to elect,
subject to such conditions as the Committee shall impose, to meet such
obligations by having the Company withhold the least number of shares of
Restricted Stock Units having a Fair Market Value sufficient to satisfy all or
part of the Grantee's estimated total statutory minimum U.S. federal, state and
local tax obligation with respect to the issuance of or lapse of restrictions on
the shares of Common Stock.


(f)           Section 409A.   It is the intention of the Company that the
Restricted Stock Units shall either (a) not constitute “nonqualified deferred
compensation” as defined under Section 409A of the Code or (b) comply in all
respects with the requirements of Section 409A of the Code and the regulations
promulgated thereunder, such that no delivery of Shares pursuant to this
Agreement will result in the imposition of taxation or penalties as a
consequence of the application of Section 409A of the Code. Shares in respect of
any Restricted Stock Units that (i) constitute “nonqualified deferred
compensation” as defined under Section 409A of the Code and (ii) vest as a
consequence of the Grantee’s termination of employment shall not be delivered
until the date that the Grantee incurs a “separation from service” within the
meaning of Section 409A of the Code (or, if the Grantee is a “specified
employee” within the meaning of Section 409A of the Code and the regulations
promulgated thereunder, the date that is six months following the date of such
“separation from service”). If the Company determines after the Grant Date that
an amendment to this Agreement is necessary to ensure the foregoing, it may,
notwithstanding Section 6(c), make such an amendment, effective as of the Grant
Date or any later date, without the consent of the Grantee. Notwithstanding any
provision of this Agreement or the Plan, in the event that any taxes or
penalties are imposed on the Grantee by reason of Section 409A of the Code, the
Grantee acknowledges and agrees that such taxes or penalties shall be the
exclusive obligation of the Grantee, and the Company shall have no liability
therefor.


(g)           Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEBRASKA, EXCEPT TO THE EXTENT THAT
THE CORPORATE LAW OF THE STATE OF DELAWARE SPECIFICALLY AND MANDATORILY APPLIES.


(h)           Consent to Electronic Delivery.  By executing this Agreement,
Grantee hereby consents to the delivery of information (including, without
limitation, information required to be delivered to the Grantee pursuant to
applicable securities laws) regarding the Company and the Subsidiaries, the
Plan, the Restricted Stock Units and the shares of Common Stock via Company web
site or other electronic delivery.

 
5

--------------------------------------------------------------------------------

 

(i)           Severability; Blue Pencil.  In the event that any one or more of
the provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.  Grantee
and the Company agree that the covenants contained in this Agreement are
reasonable covenants under the circumstances, and further agree that if, in the
opinion of any court of competent jurisdiction such covenants are not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of these covenants as to the court shall
appear not reasonable and to enforce the remainder of these covenants as so
amended.


(j)           Section and Other Headings, etc.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.


(k)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.


(l)           Delegation.  All of the powers, duties and responsibilities of the
Committee specified in this Agreement may, to the full extent permitted by
applicable law, be exercised and performed by the Board or any duly constituted
committee thereof to the extent authorized by the Board or the Committee to
exercise and perform such powers, duties and responsibilities.


(m)           Gender and Number.  Except when otherwise indicated by the
context, words in the masculine gender used herein shall include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.


IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Grant Date.


 

 
CABELA'S INCORPORATED
             
By:
   
Its:
                         
, Grantee



6

Back to Form 8-K [form8k.htm]